63`» w -£`=v~ wit I\$ v--" 553 *~£ll

i’?

 

YI LIN ZHENG, ESQ.

Nevada Bar No. 10811

MOMOT & ZHENG

530 South Seventh St.

Las Vegas, Neyada 89101

(702) 385-7170
MOMOT.ZHENG@GMAIL.COM
Attorney for Defendant

SUSAN CARTER

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
>z< >x< >x<
UNITED STATES OF AMERICA , )
' )
Piaintiff, ) Case No. 2204-cr-00038-LDG-GWF-1
)
vs. )
)
SUSAN CARTER ) STIPULATION AND ORDER
)
Defendant. )
)

 

IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,
UNITED STATES OF AMERICA, by and through its attorneys, DAYLE ELIESON United
States Attorney, District of Nevada, and MARK WOOLF, Assistant United States Attorney,
and Defendant, SUSAN CARTER (“Defendant, Carter”) by and through her CJA attorney,
YI LIN ZHENG, ESQ. of MOMGT &‘ZHENG, that because Defendant Carter’s joint and
several obligation for restitution has been satisfied through the forfeited assets consistent

With the Ninth Circuit opinion in United States V. Carter, 742 F.3d 440 (9th Cir. 2014), she
// /
/ / /

///

 

\'JW ..1..‘.'. €..))

 

no longer has a remaining restitution obligation

DATED this 25th day of Septernber, 2018.

STIPULATION entered by:

l\/IOMOT & ZHENG

/s/ Yl` Lin Zhen,q
YI LIN ZHENG, ESQ.
Nevada Bar No. 10811
MOMOT & ZHENG
530 S. Seventh St.,
Las Vegas, NV 89101
Attorneyfor Defena'am
Susan Carter

DAYLE ELIESON
UNITED STATES ATTORNEY

/s/ Mark Woolf
MARK E. WOOLF
Assistant United States Attorney
501 Las Vegas Blvd. So., Ste 1100
Las Vegas, Nevada 89101
Attorneyfor Plaintz`]j‘
Um'red States ofAmerica

gm

IT IS HEREBY ORDERED that because Defendant Carter’s joint and several obligation

for restitution has been satisfied through forfeited assets consistent With the Ninth Circuit opinion in

Um`led S[ates v. Carter, 742 F.3d 440 (9th Cir. 2014), she no longer has a remaining restitution

Obligation.

DATED this z day of Septen=lber, 2018.

  

 

/ 4_»,' '/' / '
UNITED sTAYEs DIsrRlCr JUDGE

 

